Title: To Thomas Jefferson from Nathaniel Cutting, 4 December 1791
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Cape Francois, 4th. Decer. 1791.

I took the liberty to write you under the 29th. ulto. mentioning the disagreable intelligence that had recently been received from Port-au-Prince. The fears I then had that new mischief would speedily ensue, have proved but too justly founded. A terrible affray has taken place at Port-au-Prince between the Mulattoes and whites wherein many lives were sacrificed. Fire was set to the Town in several places and twenty-seven squares out of forty-four whereof it consisted, are totally consumed. The street called Rue des Capitaines, where the principal magazines of Provisions and marchandises were situated, fell a prey to the devouring flames. In fine, we are told that only four merchants’ Houses have escaped the conflagration. I have seen extract of a Letter to one of the first Commercial Houses in this City which states the loss at 500 millions of livres.
The mulattoes immediately retreated to their Camp at Croix-des-Bouquets and we are told that the Commandant of the Western District, M. Coutard, is with them.—The flame of civil discord seems to rage in this climate with a degree of inveteracy unknown in other Countries. Nothing seems to satisfy a Partizan but the sacrifice of his opponents life and property. The work of destruction having thus commenced anew, Omniscience only can tell where it will terminate. Advices received last Evening from Les Cayes, state that one or two chiefs of the Mulattoes at Croix-des-Bouquets, have past into the southern district, have spirited up their Party in the vicinity of Cayes, taken possession of several Batteries, and threaten the Town of Les Cayes itself. The Planters in that quarter it should seem have taken refuge in the Town.—The victorious mulattoes proclaim that unless they depart immediately, each to his habitation and surrender the Town, they will deliver it and its Inhabitants to fire and Sword.
What a distressing situation!
It is difficult, I find, to determine who is right and who is wrong in the first principles of this Tragical business;—doubtless there is blame on all sides;—I fear the result will be the ruin of the Colony!—I have the honor to be, most respectfully, Sir, Your most obedt. & very huml. Serv.

Nat. Cutting

 